DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to the papers filed 5/10/2021.
The claims 19, 22, and 32-33 have been amended. Claims 1-18 and 21 have been cancelled.  
  In view of the amendments, the 35 USC 112(b) Rejection of the claims have been withdrawn.
Response to Arguments
Applicant’s arguments, see Remarks, filed 5/10/2021, with respect to claims as amended have been fully considered and are persuasive.  The Rejection of the claims has been withdrawn. 
Allowable Subject Matter
Claims 19 and 22-36 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim(s) with the allowable feature being: 
Claim 19: “A bus bar unit comprising: a bus bar holder; and three bus bars; the bus bar holder being provided on an upper side of a stator disposed in a ring around a central axis extending in a vertical direction; the three bus bars being supported by the bus bar holder and connected to coil wires extending from the stator; the three bus bars including plate-shaped conductors supported by the bus bar holder with a plate surface facing in the vertical direction; the three bus bars including a plurality of coil connecting portions connected to the coil wires, and a bus bar body portion connecting the coil connecting portions through a radially inner side of the plurality of the coil connecting portions, a first holder through-hole penetrates a center portion of the bus bar holder in the vertical direction; and a portion of the bus bar body portion extends along a peripheral edge of the first holder through-hole.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Therefore claims 19 and 22-36 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takahashi et al. (US 10742003) teaches a bus bar unit and motor having bus bar connecting portions connected to coil wires.
Yamashita et al. (US 2020/0059124) teaches a bus bar unit and motor having bus bar connecting portions connected to coil wires.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832